In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-020 CR

____________________


KIMBERLY M. WOODSIDE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 74914




MEMORANDUM OPINION
	On January 13, 2003, the State of Texas filed a motion to dismiss for lack of
jurisdiction the appeal of Kimberly M. Woodside.  The appellant did not respond to the
motion or otherwise identify any issues unrelated to the conviction that may be raised on
appeal.  This is an appeal from a felony case in which the trial court followed the plea
bargain agreement as to punishment.  The notice of appeal did not comply with the
mandatory notice requirements for appeals in plea-bargained felony cases.  See Tex. R.
App. P. 25.2(b)(3).  The Court finds that the notice of appeal filed by the appellant did not
invoke this Court's appellate jurisdiction.  See White v. State, 61 S.W.3d 424, 428-29
(Tex. Crim. App. 2001).  Accordingly, the State's motion to dismiss is GRANTED and
the appeal is therefore dismissed for lack of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM

Opinion Delivered January 30, 2003
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.